[ex104001.jpg]
Exhibit 10.4 Owens & Minor, Inc. Officer Severance Policy Organizational or
Functional Area(s): Corporate Officers Policy For: Officer Severance Sponsor:
The Compensation & Benefits Committee of the Board of Directors



--------------------------------------------------------------------------------



 
[ex104002.jpg]
2 1.0 Approval, Review and Revision History Version Description of Revision
Stakeholder/ Reviewer Date Title Original Policy Adopted 2005



--------------------------------------------------------------------------------



 
[ex104003.jpg]
3 2.0 Purpose The purpose of the policy is to have a formal executive severance
policy in lieu of the Company’s general severance policy for Corporate Officers
that provides more appropriate and competitive levels of severance where the
officer’s employment is involuntarily terminated without Cause or the officer
resigns at the request of the Company. 3.0 Applicability and Scope This policy
applies to Corporate Officers whose employment is involuntarily terminated by
the Company without Cause or who resign at the request of the Company.
Furthermore, this policy is intended to cover cash severance based on salary and
bonus of the Corporate Officer. The vesting or forfeiture of outstanding equity
grants of the Corporate Officer is determined based on the applicable equity
grant agreement between the Company and the Corporate Officer. In addition,
severance benefits to Corporate Officers following a “change in control” of the
Company are covered by separate severance agreements entered into between the
Company and the Corporate Officers and are not intended to be covered or
determined by this policy. 4.0 Definitions Affiliate Affiliate means, with
respect to the applicable person or entity, any person or entity that directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with the applicable entity or person. Base Salary Base
salary means the annual base salary of the Corporate Officer as of the date of
involuntary termination without Cause or resignation at the request of the
Company. Bonus Bonus means the amount of cash incentive paid to the Corporate
Officer under the Company’s annual incentive program for the applicable year.
Cause Cause means one or more of the following by a Corporate Officer: (i)
misappropriation, theft or embezzlement of funds or property from the Company or
an Affiliate or securing or attempting to secure personally any profit in
connection with any transaction entered into on behalf of the Company or an
Affiliate, (ii) conviction of, or entry of a plea of “nolo contendere” with
respect to, a felony, or a misdemeanor which, in the reasonable opinion of the
Company, is likely to cause material harm to the Company’s or an Affiliate’s
business, customer or supplier relations, financial condition or prospects,
(iii) violation of the Company’s Code of Honor or any successor code of conduct
or refusal to sign an acknowledgement to abide by the same; (iv) violation of
any material law or regulation to



--------------------------------------------------------------------------------



 
[ex104004.jpg]
4 the detriment of the Company or any Affiliate; (v) engagement in conduct that
results in or would be reasonably likely to result in material injury to the
reputation of the Company or any Affiliate if the Corporate Officer were to
continue to be employed by the Company; or (vi) failure to substantially perform
(other than by reason of illness or temporary disability, regardless of whether
such temporary disability is or becomes a total and permanent disability (as
defined in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended),
or by reason of approved leave of absence) the duties of the officer’s job.
Company The Company means Owens & Minor, Inc. Corporate Officers The Corporate
Officers include the following officer positions in the Company: Chief Executive
Officer President Chief Operating Officer Executive Vice President Senior Vice
President Vice President Severance Event Severance Event means the involuntary
termination without Cause of the Corporate Officer by the Company or the
Corporate Officer’s resignation from the Company at the request of the Company.
Severance Period Severance Period means the applicable period of time set forth
in the table in Section 5.0 below for the Corporate Officer. Target Bonus Target
Bonus means the target cash incentive compensation for the Corporate Officer
under the Company’s annual incentive program for the applicable year. 5.0 Policy
Statements Upon the occurrence of a Severance Event for a Corporate Officer,
subject to the other terms and conditions set forth herein, the Company shall
make a severance payment to such Corporate Officer as shown in the following
table: Officer Position Severance Amount Severance Period CEO President Chief
Operating Officer Executive Vice President Senior Vice President 1.5 x the sum
of: • Base Salary • The lower of average Bonus paid or Target Bonus for the
three calendar years prior to date of 18 months



--------------------------------------------------------------------------------



 
[ex104005.jpg]
5 employment termination Vice President 1.0 x the sum of: • Base Salary • The
lower of average Bonus paid or Target Bonus for the three calendar years prior
to date of employment termination 12 months Other Benefits. In addition to the
severance payment and subject to the other terms and conditions set forth
herein, a Corporate Officer will receive the following upon the occurrence of a
Severance Event: • Continued medical/dental/vision benefits under the Company’s
standard plans and programs for active full-time employees during the applicable
Severance Period (i.e., benefits are continued through end of last month of
severance under the same terms offered to active full-time employees) or until
alternate employment begins • Outplacement services provided by the Company for
up to six months following date of termination • Tax preparation and financial
counseling services consistent with allowance during employment provided for the
applicable Severance Period or until alternate employment begins This policy
does not provide for any additional age, pay or service credit benefits under
any retirement plans or programs of the Company. Conditions to Receipt of
Severance Benefits. As a condition to receiving any of the severance benefits
described in this policy, the Corporate Officer must enter into the following
agreements with the Company (in form reasonably acceptable to the Company): • a
non-compete, non-solicitation (employees and customers), non-disparagement and
non-interference agreement for the benefit of the Company and its Affiliates
that will apply during the Severance Period • a confidentiality agreement with
respect to the Company’s and its Affiliates’ information will apply for an
indefinite period • a general release of claims against the Company and its
Affiliates arising out of employment Violation of any one of the
above-referenced agreements will cause cessation of further severance benefits
and require reimbursement of severance amounts paid or benefits provided by the
Company.



--------------------------------------------------------------------------------



 
[ex104006.jpg]
6 6.0 Standards and Procedures The General Counsel and Senior Vice President of
Human Resources shall make all determinations as to the eligibility of a
Corporate Officer for severance benefits under this policy and shall be
responsible for preparing and approving all documentation relative to the
conditions underlying the receipt of severance benefits (including but not
limited to agreements of the Corporate Officer on non-competition,
non-solicitation, non- disparagement, non-interference, confidentiality and
release of claims against the Company and its Affiliates). In the event either
the General Counsel or Senior Vice President of Human Resources is the officer
whose eligibility for severance benefits under this policy is being evaluated,
the one whose eligibility is not being evaluated together with the Chief
Executive Officer of the Company shall make the determination of eligibility and
satisfaction of conditions. In the event of any question on interpretation of
this policy that cannot be resolved by the General Counsel and Senior Vice
President of Human Resources, the Chairman of the Compensation & Benefits
Committee shall have final discretionary authority to interpret and construe the
provisions of this policy. Subject to all conditions being met, severance
payments will be made in a cash lump sum within 30 days after the termination
date of the Corporate Officer’s employment with the Company; provided that
payment will be delayed for six months if the payment is deemed deferred
compensation subject to Internal Revenue Code Section 409A and the officer is
then a “specified employee” as defined in Section 409A. It is the intent of the
Company that any payment under this policy shall, to the extent subject to
Section 409A of the Internal Revenue Code, be paid in compliance with Section
409A and the treasury regulations thereunder such that there will be no adverse
tax consequences, interest or penalties as a result of the payments. However, in
the event that the amounts payable or paid under this policy are subject to any
taxes, penalties or interest under Section 409A, the Corporate Officer shall be
solely liable for the payment of any such taxes, penalties or interest. 7.0
Accountability The General Counsel and the Senior Vice President of Human
Resources shall be responsible for the execution and enforcement of this
severance policy. 8.0 Monitoring Activities Subject to the provisions of Section
6.0 above, the General Counsel and Senior Vice President of Human Resources
shall review and approve the payment of severance under this policy to any
Corporate Officer to ensure that the policy is being applied correctly and
consistently and that all conditions to receipt of the benefits under this
policy have been met and continue to be met. The General Counsel and Senior Vice
President of Human Resources shall prepare and approve the documentation
relative to the Corporate Officer’s agreement with the Company on
non-competition, non- solicitation, non-interference, confidentiality and
release of claims.



--------------------------------------------------------------------------------



 
[ex104007.jpg]
7 9.0 Review Cycle This policy may be reviewed and revised at any time by the
Compensation & Benefits Committee of the Board of Directors in consultation with
the General Counsel and the Senior Vice President of Human Resources and shall
be reviewed for potential revision approximately every three years. 10.0
Effective Date This policy is effective August 1, 2015.



--------------------------------------------------------------------------------



 